DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of SP1 in the reply filed on 03-15-2021 is acknowledged.
Claims 2 and 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03-15-2021.
The examiner notes that claim 2 is considered withdrawn (in addition to the claims Applicant indicated in the 03-15-2021 reply, since the limitation that “a diameter of a circle formed by the inclined surface” (emphasis added) only reads on SP2 or SP3, where the shape of the inclined surface(s) is a circular cone or convex curve, but does not read on the elected SP1, where the shape of the inclined surface(s) is a “V” shape.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3, 10, 13, 19, 22, 28, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Pub. 2010/0183333).

Regarding claims 1, 13, 22, 28, and 29, Kim discloses (Figs. 1-3) an image forming apparatus (as shown in Fig. 1; par. [0028]) comprising:
a rotatable image bearing member 44 [0032]; and
a charge removing unit 80 [0040] configured to emit light onto a surface of the image bearing member 44 for removing charge on the surface of the image bearing member 44 [0040], the charge removing unit 80 including a light source 81 [0040] configured to emit the light [0040], and
a light guide 82 [0040] that is configured to guide the light to irradiate the surface of the image bearing member 44 with the light [0040], and has a cylindrical shape (as shown in Figs. 2A and 2B) extending in an axial direction of the image bearing member 44 (as shown in Fig. 3), wherein the light guide 82 includes one end portion (which receives the light, left side in Fig. 3) and another end portion (with the re-reflecting portion 86, right side in Fig. 3; [0050]) in a longitudinal direction of the light guide 82 (as shown in Fig. 3), and the one end portion is an end portion to which the light emitted by the light source 81 is introduced (left side in Fig. 3), and
wherein the another end portion (right side in Fig. 3) is an end portion on an opposite side of the one end portion in the longitudinal direction of the light guide 82 (as shown in Fig. 
Regarding claims 13 and 29, Kim further discloses the another end portion includes a first inclined surface 86a (as shown in Figs. 2B and 3) and a second inclined surface 86a (opposite to the first: see Figs. 2B and 3) inclining in such a manner that a width in a widthwise direction orthogonal to the longitudinal direction becomes narrower toward an end surface of the light guide in the longitudinal direction of the light guide (as shown in Figs. 2B and 3), and wherein the first inclined surface 86a and the second inclined surface 86a (opposite to the first: see Figs. 2B and 3) are arranged to face each other in the widthwise direction (as shown in Figs. 2B and 3).
Regarding claim 22, Kim further discloses the light guide 82 is configured to guide the light entering from the one end portion (left side in Fig. 3) and going straight toward the another end portion (right side, see Fig. 3), and to guide light reflected by the another end portion straight toward the one end portion (i.e. at least a portion of the light reflected by the re-reflecting portion 86 will travel straight back, especially when the angle is 45°: see Fig. 3 and [0051]).
Regarding claims 28 and 29, Kim further discloses a cartridge 40 [0034] comprising: a rotatable image bearing member 44 [0034], the light guide 82 [0040], etc. (see above).

Regarding claim 3, Kim discloses (Figs. 1-3) the inclined surface includes a first inclined surface 86a (as shown in Figs. 2B and 3), and a second inclined surface 86a (opposite to the 

Regarding claims 10 and 19, Kim discloses (Figs. 1-3) a cartridge 40 [0034] detachably attached to an apparatus main body [0034], wherein the cartridge 40 includes the light guide 82 [0040] and the image bearing member 44 [0034].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 4 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2010/0183333).

Regarding claims 4 and 14-16, Kim discloses (Figs. 1-3) in the widthwise direction of the light guide, an angle A formed by a line segment intersecting with the first inclined surface and the second inclined surface (a vertical line in Fig. 3 which intersects the top and bottom surfaces 86a), and the first inclined surface, and an angle B formed by the line segment and the second inclined surface satisfy ranges (i.e. 42-48°: see par. [0051]).
Kim does not disclose that the angles A and B satisfy ranges defined as 43° < A < 90° and 43° < B < 90° (and regarding claims 15 and 16, that A and B satisfy ranges defined as 43° < A < 47° and 43° < B < 47°).
However, it would be obvious to optimize the overlapping range through routine experimentation.  See MPEP 2144.05(I) and (II).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim so that that the angles A and B satisfy ranges defined as 43° < A < 90° and 43° < B < 90° (and regarding claims 15 and 16, that A and B satisfy ranges defined as 43° < A < 47° and 43° < B < 47°).

Claims 8, 17, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2010/0183333) in view of Abe et al. (U.S. Pub. 2015/02772359).


Abe discloses (Figs. 5 and 8) a second light guide (either the part 70: [0109]-[0110]; or the lens 99: [0139]) configured to introduce the light to a first light guide 71 [0109] being the light guide, wherein the second light guide 70/99 is provided between the first light guide 71 and the light source 98 (as shown in Fig. 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s device to include a second light guide configured to introduce the light to a first light guide being the light guide, wherein the second light guide is provided between the first light guide and the light source, as taught by Abe.
Such a modification would prevent contamination of the light source, and provide better positioning between the light source and light guide (Abe: [0009]-[0012]).

Regarding claim 25, Kim discloses (Figs. 1-3) a cartridge 40 [0034] detachably attached to an apparatus main body [0034], wherein the cartridge 40 includes the light guide 82 [0040] and the image bearing member 44 [0034].

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2010/0183333) in view of Tanaka et al. (U.S. Pub. 2010/0080623).


Regarding claims 9, 18, and 24, Kim is applied as above, and discloses an apparatus main body (as shown in Fig. 1).
Kim does not disclose a movable member configured to move between an internal position on an inside of the apparatus main body, and an external position on an outside of the apparatus main body, in a state of supporting a cartridge including the image bearing member, wherein the light guide is included in the movable member.
Tanaka discloses (Figs. 4A-6) a movable member 35 (drawer: [0053]) configured to move between an internal position on an inside of the apparatus main body (as shown in Fig. 4A), and an external position on an outside of the apparatus main body (as shown in Figs. 4B/5A), in a state of supporting a cartridge “P” [0037]  including the image bearing member (as shown in Figs. 4B/5A), wherein the light guide 61 [0061] is included in the movable member 35 [0062]-[0063]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s device to include a movable member configured to move between an internal position on an inside of the apparatus main body, and an external position on an outside of the apparatus main body, in a state of supporting a cartridge including the image bearing member, wherein the light guide is included in the movable member, as taught by Tanaka.
.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2010/0183333) in view of Tokudome et al. (U.S. Pub. 2017/0075248).
Also, claim 26 is rejected under as being unpatentable over Kim et al. (U.S. Pub. 2010/0183333) in view of Abe et al. (U.S. Pub. 2015/02772359), and further in view of Tokudome et al. (U.S. Pub. 2017/0075248).

Regarding claims 11, 20, and 26, Kim is applied as above, and discloses (Fig. 1) a development member 43 [0034] configured to supply developer to the surface of the image bearing member 44 [0034]; and a transfer member 51 [0037] configured to transfer the developer supplied by the development member 43, onto a transfer target material [0037].
Kim does not disclose the development member collects developer remaining on the image bearing member without being transferred onto the transfer target material.
Tokudome discloses (Fig. 1) the development member collects developer remaining on the image bearing member without being transferred onto the transfer target material (i.e. is a “cleanerless” system: see pars. [0055]-[0056] and [0060]).
Since the art recognizes that Tokudome’s cleanerless device is an equivalent of Kim’s, and known for the same purpose of developing toner images on a sheet, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s device so that the development member collects developer .

Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2010/0183333) in view of Tokudome et al. (U.S. Pub. 2017/0075248), and further in view of Shimizu et al. (U.S. Pub. 2001/0031149).
Also, claim 27 is rejected under as being unpatentable over Kim et al. (U.S. Pub. 2010/0183333) in view of Abe et al. (U.S. Pub. 2015/02772359), and further in view of Tokudome et al. (U.S. Pub. 2017/0075248), and further in view of Shimizu et al. (U.S. Pub. 2001/0031149).

Regarding claims 12, 21, and 27, Kim is applied as above, but does not disclose the developer is single-component developer.
Shimizu discloses the developer is single-component developer [0099].
Since the art recognizes that using a single-component developer (as in Shimizu) is an equivalent to Kim, and known for the same purpose of developing toner images on a sheet, it would have been 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852